DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
This action is in reply to the nonprovisional application filed on 10/11/2019.
Claims 1-15 are currently pending and have been examined. 
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: label Tb in figure 13, label Ta in figure 16, and S10 & S11 in figure 28.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The disclosure is objected to because of the following informalities: 
Specification paragraphs are not numbered.
The car navigation device, 74, in figure 1 is incorrectly referred to as 78 in spec on page 10, lines 19, 20, and 26.
Page 22, lines 9-10 refer to the first storage medium’s regular storage region and saving storage region as 960 and 961, when they should be 950 and 951.
Page 26, line 10 states time t23, which should say time t31.
Appropriate correction is required.
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 3, “an abnormality detector that detects an abnormal state…”
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 14 recites, “the abnormality detector predicts entry into the abnormal state.” Examiner interprets detecting and predicting as entirely different functions. The amount of direction provided by the inventor in the specification would not be enough for one of ordinary skill in the art to use the detector to predict an abnormal state. 

	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 3, 10, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3, line 2 recites the limitation “a period until a lapse.” It is unclear if this is the same period until a lapse mentioned in line 3 of claim 2.
Claim 10, line 2 recites, “when data usage is less than a predetermined threshold.” It is unclear what applicant means by “data usage.” In light of the specification, examiner interprets “data usage” to be similar to the “data amount” references from pg. 39, line 9 of the specification. 
Claim 12, line 2 recites the limitation “an abnormality in the vehicle.” It is unclear if this is the same abnormality in the vehicle mentioned in line 3-4 of claim 1.
The term “limited” in claim 13 is a relative term which renders the claim indefinite. The term “limited” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of, “deletion of data… in response to external command” is rendered indefinite by the relative term, “limited.” While the applicant’s specification does define potential limitations such as the requirement of separate device or password, these potential limitations are given only as examples and leave a broad claim interpretation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 does not specify further limitation from claim 1. Claim 1 already covers storing determination due to the . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 11-15  rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 20190227547 A1) in view of Fields (US 10246097 B1).
Regarding claim 1, Sugahara teaches,
A data storage device (a storage unit 63 [0036]) mounted on a vehicle on which an autonomous driving control device performs an autonomous driving control (The automatic driving control system is mounted on a vehicle 1, such as an automobile [0024]), the data storage device comprising:
an abnormality detector that detects an abnormal state (the normality/abnormality determination unit [0006]) including at least one of an abnormality in the vehicle, an abnormality in an occupant of the vehicle, and an abnormality in a surrounding environment of the vehicle (the normality/abnormality determination unit determines that the first monitoring sensor operates abnormally [0014]); and
a controller (a drive mode switch controller [0006]) that, when the abnormality detector detects the abnormal state, causes (a forced drive-mode switch signal output unit forcibly switches the automatic drive mode to the manual drive mode… based on a result of the determination performed by the normality/abnormality determination unit [0006] Examiner includes this reference to show that the decisions made by the abnormality determination unit cause a response from other features of the vehicle)…
the determination information includes at least one of a control amount of the autonomous driving control, basis information for the control amount, an operation amount of the vehicle, actual output information of the vehicle, and information directly indicating whether autonomous driving is ON (obtains sensing data from a steering sensor 11, an accelerator pedal sensor 12, a brake pedal sensor 13… [0030] Examiner interprets sensing data as actual output information of the vehicle. Examiner notes that the current specification recites, “Input information of driving, steering, braking, and shifting request values,” etc. as used in the determination of whether autonomous driving is on, similar to Sugahara).
Sugahara does not teach on the abnormality detector detecting the abnormal state, causing a storage medium to store determination information allowing for determination of whether a subject driving the vehicle is the autonomous driving control device. However, Fields teaches on methods and systems for monitoring use and determining risk for a vehicle having one or more autonomous or semi-autonomous operation features comprising, 
causes a storage medium to store determination information allowing for determination of whether a subject driving the vehicle is the autonomous driving control device (information regarding the vehicle operator's attentiveness when operating the vehicle 108 and/or when the autonomous operation features are operating the vehicle 108 may be monitored… the on-board computer 114 may record the received information in the data storage 228 and/or cause the information to be recorded in the database 146. [Col. 29 Ln. 15-18 & 24-26])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the vehicle operator and autonomous operation data recording taught by Fields. One of ordinary skill in the art would have been motivated to make this modification in order to better facilitate risk assessment and premium determination for [Col. 2 Ln. 38-40] by recording when the autonomous features are in use.
Regarding claim 8, Sugahara teaches,
The data storage device of the vehicle according to claim 1, wherein:
when the abnormality detector detects the abnormal state (the normality/abnormality determination unit determines that the first monitoring sensor operates abnormally [0014]) upon switching of a drive mode of the vehicle from a manual drive mode to an autonomous drive mode (a drive mode switch controller according to a first aspect of the present invention switches a drive mode of a vehicle between a manual drive mode and an automatic drive mode [0006])
Sugahara does not teach that the controller causes the storage medium to store the determination information. However, Fields teaches on methods and systems for monitoring use and determining risk for a vehicle having one or more autonomous or semi-autonomous operation features comprising, 
the controller causes the storage medium to store the determination information  device (information regarding the vehicle operator's attentiveness when operating the vehicle 108 and/or when the autonomous operation features are operating the vehicle 108 may be monitored… the on-board computer 114 may record the received information in the data storage 228 and/or cause the information to be recorded in the database 146. [Col. 29 Ln. 15-18 & 24-26] Examiner notes that Fields is also recording information with regards to the switching of drive mode between autonomous and manual: where control of the vehicle 108 must be returned to the vehicle operator [Col. 18 Ln. 4-5]. Examiner was motivated to make this combination due to the fact that both pieces of prior art concern the switching of drive modes, even if Fields does not discuss an abnormality occurring directly during this switch)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the vehicle operator and autonomous operation data recording taught by Fields. One of ordinary skill in the art would have been motivated to make this modification in order to better facilitate risk assessment and premium determination for vehicle insurance policies covering vehicles with autonomous operation features [Col. 2 Ln. 38-40] by recording when the autonomous features are in use.
Regarding claim 11, Sugahara teaches the data storage device as claimed and detailed above with respect to claim 1,
Sugahara does not teach the controller transmits the determination information stored in the storage medium to a storage medium located outside the vehicle. However, Fields teaches on methods and systems for monitoring use and determining risk for a vehicle having one or more autonomous or semi-autonomous operation features comprising,
the controller transmits the determination information stored in the storage medium to a storage medium located outside the vehicle (Additionally, in some embodiments, the vehicle may transmit and/or receive communications to or from external sources [Col. 8 Ln. 10-12] Examiner further clarifies that Fields may also store information in the database 146 as seen in Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing transmission to external sources taught by Fields. One of ordinary skill in [Col. 11 Ln. 30-37].
Regarding claim 12, Sugahara teaches,
The data storage device of the vehicle according to claim 1, wherein,
the abnormality detector detects, as an abnormality in the vehicle, at least one of an abnormality in an in-vehicle device or an in-vehicle system that is controlled according to the autonomous driving control, an abnormality in behavior of the vehicle, and an abnormality in a redundant system of the in-vehicle device or the in-vehicle system (a normality/abnormality determination unit that determines whether the first monitoring sensor operates normally or abnormally [0006] Examiner notes that the first monitoring sensor is an in-vehicle device, it monitors the driver). 
Regarding claim 14, Sugahara teaches,
A data storage device (a storage unit 63 [0036]) mounted on a vehicle on which an autonomous driving control device performs an autonomous driving control (The automatic driving control system is mounted on a vehicle 1, such as an automobile [0024]), the data storage device comprising:
an abnormality detector that detects an abnormal state (the normality/abnormality determination unit [0006]) including at least one of an abnormality in the vehicle, an abnormality in an occupant of the vehicle, and an abnormality in a surrounding environment of the vehicle (the normality/abnormality determination unit determines that the first monitoring sensor operates abnormally [0014])
a controller (a drive mode switch controller [0006])…
the determination information includes at least one of a control amount of the autonomous driving control, basis information for the control amount, an operation amount of the vehicle, actual output information of the vehicle, and information directly indicating whether autonomous driving is ON (obtains sensing data from a steering sensor 11, an accelerator pedal sensor 12, a brake pedal sensor 13… [0030] Examiner interprets sensing data as actual output information of the vehicle).
Sugahara does not teach on the abnormality detector predicting entry into the abnormal state, causing a storage medium to store determination information allowing for determination of whether a subject driving the vehicle is the autonomous driving control device. However, Fields teaches on methods and systems for monitoring use and determining risk for a vehicle having one or more autonomous or semi-autonomous operation features comprising, 
the abnormality detector predicts entry into the abnormal state, causes a storage medium to store determination information allowing for determination of whether a subject driving the vehicle is the autonomous driving control (information regarding the vehicle operator's attentiveness when operating the vehicle 108 and/or when the autonomous operation features are operating the vehicle 108 may be monitored… the on-board computer 114 may record the received information in the data storage 228 and/or cause the information to be recorded in the database 146. [Col. 29 Ln. 15-18 & 24-26])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by [Col. 2 Ln. 38-40] by recording when the autonomous features are in use.
Claims 2, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 20190227547 A1) in view of Fields (US 10246097 B1) in further view of Sato (US 20080059020 A1).
Regarding claim 2, Sugahara on the data storage device as claimed and detailed above with respect to claim 1.
Sugahara does not teach on the controller causing the storage medium to store the determination information that has been acquired in a period until a lapse of a predetermined length of time after a reference time which is set on the basis of time at which the abnormality detector detects the abnormal 20state. However, Sato teaches on a data recorder for vehicle comprising,  
the controller causes the storage medium to store the determination information that has been acquired in a period until a lapse of a predetermined length of time after a reference time which is set on the basis of time at which the abnormality detector detects the abnormal 20state (The data setting may be determined to record data of a time period at which it starts and ends from a before-abnormal detection to an after-abnormal detection for each of the abnormal occurrences [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the time period taught by Sato. One of ordinary skill in the art would have 
Regarding claim 3, Sugahara on the data storage device as claimed and detailed above with respect to claim 2.
Sugahara does not teach on in a period until a lapse of the predetermined length of time after a point in time when the abnormality detector detects the abnormal state, when the abnormality detector further detects an abnormality, the controller extends the predetermined length of time. However, Sato teaches on a data recorder for vehicle comprising,  
in a period until a lapse of the predetermined length of time after a point in time when the abnormality detector detects the abnormal state (The data setting may be determined to record data of a time period at which it starts and ends from a before-abnormal detection to an after-abnormal detection for each of the abnormal occurrences [0024]) , when the abnormality detector further detects an abnormality, the controller extends the predetermined length of time (Fig. 2, Examiner notes that the flow chart in Fig. 2 occurs with every abnormal occurrence; so, if a second abnormality occurs within the data collection period of the first abnormality, another data collection period would begin; the two periods would overlap, effectively extending the length of time for which data is collected).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing data extended time periods taught by Sato. One of ordinary skill in the art 
Regarding claim 5, Sugahara on the data storage device as claimed and detailed above with respect to claim 1.
Sugahara does not teach on causing the storage medium to store the determination information that has been acquired in a period until a lapse of a predetermined length of time after a reference time which is set on the basis of time at which the abnormality detector detects the abnormal state, the controller makes a temporal sampling interval shorter than in a period different from the period until the lapse of the predetermined length of time after the reference time, the temporal sampling interval being an interval at which the determination information is stored into the storage medium. However, Sato teaches on a data recorder for vehicle comprising,  
when causing the storage medium to store the determination information that has been acquired in a period until a lapse of a predetermined length of time after a reference time which is set on the basis of time at which the abnormality detector detects the abnormal state (The data setting may be determined to record data of a time period at which it starts and ends from a before-abnormal detection to an after-abnormal detection for each of the abnormal occurrences [0024]), the controller makes a temporal sampling interval shorter than in a period different from the period until the lapse of the predetermined length of time after the reference time, the temporal sampling interval being an interval at which the determination information is stored into the storage medium (For example, the threshold value is made small for specific data of a certain abnormal occurrence, so that data can be acquired with fine accuracy [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the data storage and sampling accuracy taught by Sato. One of ordinary skill in the art would have been motivated to make this modification in order to use restricted data capacity effectively used without recording unnecessary data [0003].
Regarding claim 6, Sugahara teaches,
The data storage device of the vehicle according to claim 1, wherein,
when detecting the abnormal state in a situation in which the autonomous driving of the vehicle is ON (switches the automatic drive mode to the manual drive mode during drive control performed in the automatic drive mode based on a result of the determination performed by the normality/abnormality determination unit [0006]) 
However, Sugahara does not teach the abnormality detector changes at least one of a temporal sampling interval and a temporal sampling period according to a type of an abnormality that has been detected, the temporal sampling interval being an interval at which the determination information is stored into the storage medium, the temporal sampling period being a period in which the determination information is stored into the storage medium. However, Sato teaches on a data recorder for vehicle comprising,  
the abnormality detector changes at least one of a temporal sampling interval and a temporal sampling period according to a type of an abnormality that has been detected (Accordingly, the data recording accuracy is appropriately set in correspond with the abnormal occurrence [Abstract]), the temporal sampling (For example, the threshold value is made small for specific data of a certain abnormal occurrence, so that data can be acquired with fine accuracy. The threshold value is made large for data which is not specific for a certain abnormal occurrence, so that data can be acquired with coarse accuracy [0057] Examiner interprets the level of accuracy to correspond to the interval of data collection), the temporal sampling period being a period in which the determination information is stored into the storage medium (SET DATA RECORDING PERIOD CORRESPONDING TO ABNORMAL OCCURRENCE, Fig. 2, S160).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the data storage and sampling accuracy taught by Sato. One of ordinary skill in the art would have been motivated to make this modification in order to use restricted data capacity effectively used without recording unnecessary data [0003].
Regarding claim 7, Sugahara on the data storage device as claimed and detailed above with respect to claim 1.
However, Sugahara does not teach on a travel condition detector that detects a travel condition of the vehicle, and decision making on the basis of the travel condition of the vehicle that has been detected by the travel condition detector. However, Fields teaches on methods and systems for monitoring use and determining risk for a vehicle having one or more autonomous or semi-autonomous operation features comprising, 
a travel condition detector that detects a travel condition of the vehicle (The infrastructure communication device 124 may be configured to receive the sensor data generated and determine a condition of the infrastructure component 126, such as weather conditions, road integrity, construction, traffic, available parking spaces, etc. [Col. 10 Ln. 42-46])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the infrastructure communication device taught by Fields. One of ordinary skill in the art would have been motivated to make this modification in order to  determine risk levels associated with operation of the vehicle that may be relevant to an operator’s insurance policy.
Sugahara does not teach the abnormality detector changing a temporal sampling interval and a temporal sampling period on the basis of vehicle state data, the temporal sampling interval being an interval at which the determination information is stored into the storage medium, the temporal sampling period being a period in which the determination information is stored into the storage medium. However, Sato teaches on a data recorder for vehicle comprising,  
wherein the abnormality detector changes a temporal sampling interval and a temporal sampling period on the basis of [acquired vehicle data] (Accordingly, the data recording accuracy is appropriately set in correspond with the abnormal occurrence [Abstract]), the temporal sampling interval being an interval at which the determination information is stored into the storage medium (For example, the threshold value is made small for specific data of a certain abnormal occurrence, so that data can be acquired with fine accuracy. The threshold value is made large for data which is not specific for a certain abnormal occurrence, so that data can be acquired with coarse accuracy [0057] Examiner interprets the level of accuracy to correspond to the interval of data collection), the temporal sampling period being a period in which the determination information is stored into the storage medium (SET DATA RECORDING PERIOD CORRESPONDING TO ABNORMAL OCCURRENCE, Fig. 2, S160).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the data storage and sampling accuracy taught by Sato. One of ordinary skill in the art would have been motivated to make this modification in order to use restricted data capacity effectively used without recording unnecessary data [0003].
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 20190227547 A1) in view of Fields (US 10246097 B1) in further view of Yasue (US 20140358360 A1).
Regarding claim 4, Sugahara teaches, 
when a drive mode of the vehicle is switched from an autonomous drive mode to a manual drive mode after the abnormality detector detects the abnormal state (When a driver camera is determined to operate abnormally during driving control performed in an automatic drive mode… [and] when the driver is determined prepared, a forced switching signal for forcibly switching from the automatic drive mode to the manual drive mode is output. [Abstract]), 
Sugahara does not teach the controller suspends storage of the determination information into the storage medium. However, Yasue teaches on an in-vehicle control system comprising,
the controller suspends storage of the determination information into the storage medium (Since the predetermined set value is a settable value, when the sensing value is set to the predetermined set value, the sensing value may be no more effective and useful for the analysis of the abnormality reason… the ECU 10 restricts storing the detection data [0079] Examiner notes that Yasue restricts storing the detection data because it is no longer useful to continue recording such information; it is commonly known in the art to stop collecting data when it is no longer relevant in order to save memory storage capacity).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the restriction of storage of detection data taught by Yasue. One of ordinary skill in the art would have been motivated to make this modification in order to only store the effective and useful data for analyzing the abnormality reason in the backup storage [0008].
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 20190227547 A1) in view of Fields (US 10246097 B1) in further view of Konishi (US 20180335775 A1).
Regarding claim 9, Sugahara teaches the data storage device as claimed and detailed with respect to claim 1,
Sugahara does not teach when the storage medium has an abnormality, the controller limits an autonomous driving function of the vehicle. However, Konishi teaches on an automatic traveling control device including a storage device comprising, 
when the storage medium has an abnormality, the controller limits an autonomous driving function of the vehicle (automatic driving of at least one of outputting, steering, and braking is stopped when the temperature of the storage device 106 exceeds the guaranteed operating temperature of 85° C [0056] Examiner interprets the exceeded operating temperature as an abnormality of the storage medium).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the limited automatic driving and temperature abnormality taught by Konishi. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the degradation of processing speed in an automatic traveling control device [0008].
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 20190227547 A1) in view of Fields (US 10246097 B1) in further view of Poeppel (US 20180165895 A1).
Regarding claim 10, Sugahara teaches the data storage device as claimed and detailed above with respect to claim 1,
Sugahara does not teach when data usage of the storage medium is less than a predetermined threshold, the controller limits an autonomous driving function of the vehicle. However, Poeppel teaches on a method for determining faults in an autonomous vehicle comprising,
when data usage of the storage medium is less than a predetermined threshold, the controller limits an autonomous driving function of the vehicle (In the event that the amount of available data storage in the on-board memory device(s) approaches and/or falls below the threshold, the vehicle computing system can detect the existence of a fault [0026] In some implementations, the vehicle computing system can determine an operational state of the vehicle based, at least in part, on the fault… the operational state can indicate that the vehicle is not in condition to provide the vehicle services. Thus, the vehicle computing system can reject any service requests and proceed to address the vehicle fault. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the available data storage threshold taught by Poeppel. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate potential communication latencies [0002].
	Claim 13 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 20190227547 A1) in view of Fields (US 10246097 B1) in further view of Oba (US 20170364070 A1).
Regarding claim 13, Sugahara on the data storage device as claimed and detailed above with respect to claim 1.
Sugahara does not teach deletion of data from the storage medium in response to an external command is limited. However, Oba teaches on a method for switching modes for operating a vehicle and a non-transitory computer-readable medium comprising,
deletion of data from the storage medium in response to an external command is limited (In step S142, the automatic driving controller 154 records that the exception processing is expected in accordance with an inerasable method. By performing such recording, for example, it is possible to prevent the driver from performing misuse by continuously performing exception processing in terms of institution and operation [0213] Examiner interprets the inerasable recording as data where deletion by external command is limited).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the inerasable recording taught by Oba. One of ordinary skill in the art 
Regarding claim 15, Sugahara on the data storage device as claimed and detailed above with respect to claim 14.
Sugahara does not teach deletion of data from the storage medium in response to an external command is limited. However, Oba teaches on a method for switching modes for operating a vehicle and a non-transitory computer-readable medium comprising,
deletion of data from the storage medium in response to an external command is limited (In step S142, the automatic driving controller 154 records that the exception processing is expected in accordance with an inerasable method. By performing such recording, for example, it is possible to prevent the driver from performing misuse by continuously performing exception processing in terms of institution and operation [0213]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Sugahara by implementing the inerasable recording taught by Oba. One of ordinary skill in the art would have been motivated to make this modification in order to more safely perform automatic driving by determining whether a driver has the recovery ability to be in control of a vehicle [0010].
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujimoto (US 20170233000 A1) teaches on a vehicular control device or the like that enables accurate subsequent ascertainment of an abnormal situation by storing a state at the time of detection of abnormality involving a behavior that is not a failure but that is different from normality. 
Okada (US 20040122563 A1) teaches on a vehicle drive control apparatus includes buffers, as a recording portion, set for each of a plurality of storage items, each of the plurality of storage items having a different sampling cycle, and a controller that samples variable quantities, that indicate a status of a vehicle that changes with a running of the vehicle, at a sampling cycle set for each of the plurality of storage items and records the variable quantities in each of the buffers as storage data.
Oda (US 9162684 B2) teaches on an electronic control unit includes a threshold acquiring element, a behavior determining element and a storing element.
Kosugi (US 20070067079 A1) teaches on an automobile drive recorder, if a detection signal indicating an occurrence of an abnormal driving state is output by an abnormal state detection sensor, image data of a scene taken by a monitoring camera is recorded for a period with a particular length together with additional information associated with the driving state into a record memory as drive record data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666